DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one element with a flow-direction-dependent throttle function” of claim 1 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 5, 6, 7-8, and 10 are objected to because of the following informalities:
In claim 3, lines 1-2, “according to Claim 1” should read “according claim 1”
In claim 5, line 6, “merely allow the return” should read “merely allows the return”
In claim 6, lines 1-2, “according to Claim 5” should read “according claim 5”
In claim 7, lines 1-2, “according to Claim 5” should read “according claim 5”
In claim 7, line 2, “the bag (5, SB)” should read “the bag unit (5, SB)”
In claim 8, lines 1-2, “according to Claim 5” should read “according claim 5”
In claim 8, lines 5-6 “inside the bag (5)” should read “inside the bag unit (5, SB)”
In claim 10, line 3, “the single-walled or a double-walled balloon component” should read “the single-walled or double-walled balloon component”
In claim 10, line 5, “the waist-like tapering” should read “a waist-like tapering”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one element with a flow-direction-dependent throttle function” in claim 1
“an element (12) with a flow reducing function” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim language “the waist-like tapering passes through the anal canal, while a distal widening is disposed intrarectrally and a proximal widening is disposed extracorporeally” of claim 10 positively recites and claims a portion of the human boy. It is suggested to amend the claim language to “the waist-like tapering is configured to pass through the anal canal, while a distal widening is configured to be disposed intrarectally and a proximal widening is configured to be disposed extracorporeally” or similar. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitation “at least one element with a follow-direction-dependent throttle function” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association can between the specific structure and the functions corresponding to the “at least one element” can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-12 are similarly rejected by virtue of their dependence on claim 1. 
Regarding claim 2, the phrases "for example" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, Examiner is interpreting, “for example valves, in particular one-way valves, or by valve-like functional or control elements” to mean that valves, one-way valves, and valve-like functional or control elements are all equally suitable descriptions for the alternative structures associated with “corresponding elements.”
Regarding claim 3, the phrases "for example" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, Examiner is interpreting, “for example a valve, in particular a one-way valve, or by a valve-like functional or control element” to mean that a valve, a one-way valve, and a valve-like functional or control element are all equally suitable descriptions for the alternative structures associated with “a corresponding element.”
Regarding claim 3, lines 2-4 of claim 3 recite the limitation, “merely the outward flow from the patient to the flushing and collecting bag unit (5, SB) is flow-directed by a corresponding element.” The use of the word “merely” in this limitation renders the claim indefinite because it is unclear what other structures and/or features the applicant is intending to preclude from having a “corresponding element” for directing flow. For examination purposes, Examiner is interpreting the limitation to require that the outward flow from the patient to the flushing and collecting bag unit be flow-directed by a corresponding element and for the inward flow from the flushing and collecting bag unit towards the patient to not be flow-directed by a corresponding element. 
Regarding claim 8, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase, “terminally,” is required by claimed invention.  See MPEP § 2173.05(d). For examination purposes, Examiner is interpreting “preferably terminally” to mean that 
Regarding claim 11, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase, “tapered” is required by claimed invention.  See MPEP § 2173.05(d). For examination purposes, Examiner is interpreting “preferably tapered” to mean that the hose component may be tapered or that it may not be tapered. 
Regarding claim 11, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation following the phrase, “undulated profile” is required by claimed invention.  See MPEP § 2173.05(d). For examination purposes, Examiner is interpreting “in particular by an undulated profile” to mean that the profile may be undulated or that it may not be undulated.
Regarding claim 11, Claim 11 recites the limitation "the balloon component” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting claim 111 such that is depends from claim 9 since claim 9 positively recites a balloon component as part of the device. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobel (US 2011/0160657), hereinafter referred to as Gobel-657.
Regarding claim 1, Gobel-657 discloses a device (see Fig. 13a-b and Fig. 14) for carrying out a lavage-like, repetitive supply and draining of a flushing, cleaning or other therapeutically active substance (‘irrigation solution’ of [0182]), in particular in the context of a large lumen flushing or draining cleaning of a patient's colon (see [0001], lines 1-7 and [0185]), comprising: a catheter unit (“intrarectal anchor balloon 1”, “transanal segment 2”, and “funnel 3” of Fig. 3 and Fig. 13b) for receiving and draining feces (see Fig. 13b illustrating how the catheter unit is attached to a free end of “discharge tube 5” such that it may be inserted into a patient for receiving and draining feces), which can be permanently placed atraumatically and anorectally (see [0051] indicating how, “largely atraumatic characteristics of the balloon films used for the intrarectal or transanal portions of the device, the enema element can also remain in the patient for prolonged periods and need not necessarily be removed after each use”); a flushing and collecting bag unit (“compartment 43a” and “compartment 35a” of Fig. 14) with a combined flushing and collecting function (see [0062] and [0182], lines 1-4 as well as [0049], lines 1-7 indicating how the bag unit provides both flushing and collection function); and a hose unit (“discharge tube 5” of Fig. 13b) connecting the catheter unit (1/2/3) to the flushing and collecting bag unit (43a/35a, see Fig. 13b and 14 illustrating how the hose unit connects the catheter unit to the flushing and collecting bag unit), comprising a single-lumen (see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen), film-like (see [0170], lines 1-3), flatly collapsible (see [0171], lines 1-2), hose (see Fig. 13a-13b illustrating how the hose unit corresponds to a hose); characterized by one element (“barrette 34” of Fig. 13a) with a flow-direction-dependent throttle function (see [0174], lines 9-11 indicating how the element can be used to push stool towards the bag unit and note how, therefore, the element is flow-direction dependent; further see [0174], lines 3-4 indicating how the element “makes it possible to adjust the drainage lumen to various states of 
Regarding claim 3, Gobel-657 discloses the device according to claim 1 and further discloses wherein merely the outward flow from the patient to the flushing and collecting bag unit (43a/35a) is flow-directed by a corresponding element (“thin-walled tube element 42” of Fig. 13b, see [0178], lines 1-6 indicating how, “the bag-side connector part 38 can be provided with a valve mechanism. This can, for example--as illustrated in FIG. 13b--consist of a thin-walled tube element 42 that extends into the 
Regarding claim 4, Gobel-657 discloses the device according to claim 1 and further discloses wherein the supply to the patient (see [0081], lines 4-8 indicating how, “a pressure can be built up in compartment 35a, analogously to bag 35, that causes space 35a to expand and expels the contents of compartment 43a, analogously to the contents of inner bag 43, to the patient”) takes place via the same lumen as the draining (see [0180] indicating how, “an irrigation solution introduced into the inner bag beforehand can thus be delivered into the rectum of the patient via the discharge tube 5” and see [0181], lines 7-8 indicating how the contents of “inner bag 43” are analogous to the contents of “compartment 43a.” Furthermore, see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen). 
Regarding claim 9, Gobel-657 discloses the device according to claim 1 and further discloses the catheter unit (1/2/3) passing through and sealing the anal canal over the entire length thereof (see [0049] indicating how, “The invention further describes the efficient collection and drainage of stool-laden and irrigation fluid via a large-lumened drainage lumen, which leads through an intrarectal funnel element within the intrarectal sealing balloon and debouches directly into a bag-type container via a large-lumened tube element connected to the funnel and extending all the way through the anal canal”) is configured as a single-walled or a double-walled balloon component (“anchor balloon 1” and “proximally extended anchor balloon envelope 27” of Fig. 3, see [0034] indicating how, “the invention does not describe the transanal portion of the device as exclusively two-layered, but also extends to single-layered variants of this segment”), preferably made of polyurethane (see [0031], lines 1-3) formed from blow molding to the anatomically required dimensions (see [0029], lines 12-22).
Regarding claim 10, Gobel-657 discloses the device according to claim 9 and further discloses wherein the single-walled or a doubled-walled balloon component (1/27) is configured to be dumb-bell 
Regarding claim 12, Gobel-657 discloses the device according to claim 1 and further discloses wherein the connecting hose unit (5) is flatly collapsible from outside atraumatically with a slight exertion of force in order to prevent the development of pressure spots in the event that the patient lies on it (see [0170], lines 1-7 and [0170], lines 1-6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gobel-657 in view of Tanghoej (US 2010/0280491).
Regarding claim 2, Gobel-657 discloses the device according to claim 1 and further discloses wherein the outward flow from the patient to the flushing and collecting bag unit (43a/35a) is flow-directed by a corresponding element (“thin-walled tube element 42” of Fig. 13b, see [0178], lines 1-6 indicating how, “the bag-side connector part 38 can be provided with a valve mechanism. This can, for example--as illustrated in FIG. 13b--consist of a thin-walled tube element 42 that extends into the bag 
In the same field of endeavor, Tanghoej teaches an inward flow from a flushing bag unit (“lower chamber 3” of Fig. 1) towards a patient (see [0050], lines 6-11 indicating how, “liquid is pumped from the lower chamber 3 to the body cavity by applying pressure to the walls of the lower chamber 3”), wherein the inward flow is flow-directed by a corresponding element (“one-way valve 5” of Fig. 1), in particular a one-way valve (“one-way valve 5” of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gobel-657 such that the inward flow from the flushing and collecting bag unit towards the patient is flow directed by a corresponding element, in particular a one-way valve as taught by Tanghoej. Such a modification is advantageous because it prevents liquid from passing from a catheter unit to the bag unit (see [0044] of Tanghoej). Furthermore, one-way valves can be easy to produce (see [0021] of Tanghoej). 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gobel-657 in view of Watson (US 4,801,292).
Regarding claims 5-6, Gobel-657 discloses the device according to claim 1. Gobel does not, however, disclose wherein the device is characterized by an element with a feces-separating function, which allows shaped fractions in the bag to be separated out of the intestinal contents already drained into the bag and to keep them captive there and/or merely allow the return flow of liquid fractions of the repetitively supplied and drained medium from the bag to the patient. Nor does Gobel disclose the separating element has a mesh-like, a web-like or a sieve-like perforated structure, which allows liquid 
Watson teaches a device (Fig. 1-2) for carrying out a lavage-like, repetitive supply and draining of a flushing (‘liquid’, see Col. 1, lines 5-20) comprising: a flushing an collecting barrel (“barrel 2” of Fig. 1-2) with a combined flushing and collecting function (see Fig. 1 illustrating a collecting function and see Fig. 2 illustrating a flushing function). Watson further teaches the device characterized by an element (“filter element 18” of Fig. 1-2) with a particulate debris (“particulate debris 34” of Fig. 1-2) separating function (see Col. 4, lines 32-39 indicating how the element separates particulate debris from the flushing), which allows shaped fractions in the barrel (2) to be separated out of the contents already drained into the barrel (2, see Col. 4, lines 32-39 and Fig. 1-2 illustrating how the shaped fractions are separated out of the contents already drained into the barrel) and to keep them captive there (see Fig. 2 illustrating how the shaped fractions are kept captive inside the barrel) and merely allow the return flow of liquid fractions of the repetitively supplied and drained medium from the barrel (2) to the patient (see Col. 4, lines 47-59 and see Fig. 2 illustrating, through ‘arrow’ illustrations, how the liquid fractions are allowed to have a return flow from the barrel to the patient) and characterized in that the separating element (18) has a sieve-like perforated structure (see Fig. 1-2 illustrating how the separating element comprises a plurality of evenly-spaced gaps which corresponds to a sieve-like perforated structure) which allows liquid to pass through (see Fig. 1 illustrating how liquid may pass through the sieve-like perforated structure of the separating element), but prevents formed fractions (34) from flowing back to the patient (see Fig. 2 illustrating how formed fractions are prevented from flowing back to the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flushing and collecting bag unit of Gobel-657 such that the separating wall (51) that divides the bag’s interior into two equal-size compartments comprises the 
Regarding claim 7, Gobel-657 in view of Watson teaches the device according to claim 5. Gobel-657 further teaches wherein the bag (43a/35a) has a separating layer (“separating wall 51” of Fig. 14) which completely separates two compartments (“compartment 43a” and “compartment 35a” of Fig. 14) from each other (see [0181], lines 1-4 and see Fig. 14 illustrating how the two compartments are completely separated in space by the separating layer).
Regarding claim 8, Gobel-657 in view of Watson teaches the device according to claim 5. Gobel-657 further teaches wherein the device is characterized in that an element (“conical plug connector 37” of Fig. 13b) with a flow-reducing structure (see Fig. 13b illustrating how the element comprises a reduced diameter when compared to “drainage tube 5” and “connector element 36” which in turn reduces the amount of flow per unit length across the element such that the element comprises a flow-reducing structure) and, preferably terminally, an element (“thin-walled tube element 42” of Fig. 13b, see Fig. 13b illustrating how the element is disposed on a terminal end with respect to the element with a flow-reducing structure) with a flow-directing structure (see [0178], lines 3-10 indicating how the element directs fluid such that fluid may only flow into the bag unit and, therefore, has to a flow-.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gobel-657 in further view of Gobel-657.
Regarding claim 11, Gobel-657 discloses the device according to claim 1 and further discloses wherein the device comprises a tapered hose component (“tube piece 25” of Fig. 3, see Fig. 3 illustrating how the ends of the hose component are rounded such that the ends of the hose component are more narrow than the middle portions of the hose component, the Examiner, therefore, concludes that the hose component is tapered), which is feces draining (see Fig. 3 illustrating how the hose component is concentrically attached to the catheter unit and is, therefore, feces draining), can be placed trans-anally (see [0109], lines 17-26 indicating how the hose component may be placed trans-anally along with “envelope 27”) and bears the balloon component (1/27, see Fig. 3 illustrating how the hose component bears a portion of the balloon component) is disposed inside a dumbbell-shaped balloon component (1/27, see [0109], lines 17-26 indicating how, “envelope 27 outwardly defining compartment 28 can further be preformed into a barbell or hourglass shape”). The embodiment of Gobel-657 discussed thus 
In the embodiment illustrated in Fig. 11b, however, Gobel-657 teaches a hose component (“stiffening element 125” of Fig. 11b, see [0153]) which is reinforced by an undulated profile (“helical struts 143” of Fig. 11b) and therefore facilitates comparable elastic straightening properties with lower wall thickness in relation to a hose which is formed in a non-undulated manner of the same diameter and material (see [0153], lines 6-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose component of Gobel-657 as illustrated in Fig. 3 such that it is provided with the undulated profile illustrated in Fig. 11b. Such a modification provides wherein the hose component is reinforced in particular by an undulated profile and therefore facilitates comparable elastic straightening properties with lower wall thicknesses in relation to a hose which is formed in a non-undulated manner of the same diameter and material. Such a modification would be advantageous because it facilities a reduction in the wall thickness of the tube component (see [0153], lines 6-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783